Reasons for Allowance
	Claims 21-24, 28, 29, 31-34, 38, 39, and 41-46 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 21 and 31. 

The features as recited in independent Claims 21 and 31 “in response to the user extending the rollable display by a prescribed length and applying a touch input from a first point on the rollable display toward a second point on the rollable display different from the first point, displaying a different portion of the first information on the second region, wherein the prescribed length of the second region of the rollable display is maintained constant while the different portion of the first information is displayed on the second region in response to the touch input, wherein the wearable device includes a wrist band configured to be placed on a wrist, and wherein the method further comprises: displaying a tab menu including a plurality of tabs; displaying a third information on the rollable display corresponding to a first tab among the plurality of tabs; and in response to the user extending the rollable display by a prescribed length and applying a touch input from a first point on the rollable display to a second point on the rollable display different from the first point, displaying a fourth information corresponding to a second tab among the plurality of tabs,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Contact information


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
/MAIKHANH NGUYEN/            Primary Examiner, Art Unit 2176